


Exhibit 10.40

 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

AMENDMENT NUMBER ONE

Letter Agreement

dated as of July 12, 2011

by and between

PENNYMAC CORP.

and

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

This AMENDMENT NUMBER ONE is made this 6th day of January, 2012, by and among
PENNYMAC CORP., as purchaser (the “Purchaser”), and CITIGROUP GLOBAL MARKETS
REALTY CORP. (the “Seller”), to the Letter Agreement, dated as of July 12, 2011
(the “Agreement”), by and between the Seller and the Purchaser.

 

RECITALS

 

WHEREAS, the Seller and the Purchaser desire to amend the Agreement, subject to
the terms hereof, to modify the Agreement as specified herein; and

 

WHEREAS, the Seller and the Purchaser each have agreed to execute and deliver
this Amendment Number One on the terms and conditions set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments.  Effective as of January 6,
2012, the Agreement is hereby amended as follows:

 

(a)                                 Section 1 (Closing Date) of the Agreement is
hereby amended by deleting such paragraph in its entirety and replacing it with
the following:

 

The Purchaser may purchase any Asset on any date following the date hereof,
which date shall be deemed a “Closing Date.”  Any such Assets purchased on any
Closing Date shall be mutually agreed upon in writing by the parties hereto. 
Any such Closing Date shall be agreed upon between the parties hereto in
writing, but in no event shall any Closing Date be later than June 22, 2012 (the
“End Date”).  For the purposes of this letter agreement, the term “Proceeds”
shall mean any principal or interest collections on any Asset.

 

(b)                                 Section 4 (Purchase Price Percentage) of the
Agreement is hereby amended by deleting such paragraph in its entirety and
replacing it with the following:

 

For each Asset, the Base Purchase Price Percentage plus a percentage equal to
(i) in the event the related Closing Date shall occur within *** (***) days from
the

 

--------------------------------------------------------------------------------


 

date hereof, *** %, (ii) in the event the related Closing Date shall occur
within a period of *** (***) to *** (***) days from the date hereof, ***,
(iii) in the event the related Closing Date shall occur within a period of ***
(***) to ***  (***) days from the date hereof, *** %, (iv) in the event the
related Closing Date shall occur within a period of *** (***) to *** (***) days
from the date hereof, ***%, or (v) in the event the related Closing Date shall
occur within a period of ***  (***) to *** (***) days from the date hereof, ***
%.

 

For purposes of this letter agreement, the “Base Purchase Price Percentage”
shall mean, with respect to each Asset, the purchase price percentage set forth
on Schedule 1.

 

(c)                                  Section 7 (Cost of Carry) of the Agreement
is hereby amended by deleting such paragraph in its entirety and replacing it
with the following:

 

An amount equal to the “cost of carry” imputed to Citigroup in connection with
any Asset purchased under the Purchase Agreement and held by Seller equal to the
product of (x) the sum of (a) the Original Purchase Price for such Asset as
reduced monthly by remittances of principal on the Asset received by Citigroup
and (b) any and all Reimbursement Amounts incurred by Citigroup (other than the
Cost of Carry) with respect to such Asset and (y) LIBOR plus *** (***) basis
points per annum.

 

For the purposes hereunder, “LIBOR” shall mean the rate determined daily by
Citigroup on the basis of the offered rate for one-month U.S. dollar deposits,
as such rate appears on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London
time) on such date (rounded up to the nearest whole multiple of 1/16%); provided
that if such rate does not appear on Reuters Screen LIBOR01 Page, the rate for
such date will be the rate determined by reference to such other comparable
publicly available service publishing such rates as may be selected by Citigroup
in its sole discretion and communicated to PMC.

 

SECTION 2.                            Defined Terms.  Any terms capitalized but
not otherwise defined herein shall have the respective meanings set forth in the
Agreement.

 

SECTION 3.                            Limited Effect. Except as amended hereby,
the Agreement shall continue in full force and effect in accordance with its
terms. Reference to this Amendment need not be made in the Agreement or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.  This Amendment Number
One shall apply to all Assets subject to the Agreement notwithstanding that any
such Assets were sold to the Purchaser prior to the date of this Amendment
Number One.

 

SECTION 4.                            Governing Law. This Amendment Number One
shall be construed in accordance with the laws of the State of New York and the
obligations, rights, and remedies of

 

--------------------------------------------------------------------------------


 

the parties hereunder shall be determined in accordance with such laws without
regard to conflict of laws doctrine applied in such state (other than
Section 5-1401 or 5-1402 of the New York General Obligations Law which shall
govern).

 

SECTION 5.                            Counterparts. This Amendment Number One
may be executed by each of the parties hereto on any number of separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.  The parties agree that this
Amendment Number One and signature pages may be transmitted between them by
facsimile or by electronic mail and that faxed and PDF signatures may constitute
original signatures and that a faxed or PDF signature page containing the
signature (faxed, PDF or original) is binding upon the parties.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

IN WITNESS WHEREOF, the Purchaser and the Seller have caused this Amendment
Number One to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

 

 

CITIGROUP GLOBAL MARKETS REALTY CORP.

 

(Seller)

 

 

 

 

 

 

By:

/s/ Shameer Hussein

 

Name:

Shameer Hussein

 

Title:

Authorized Agent, Citigroup Global Markets Realty Corp.

 

 

 

 

 

PENNYMAC CORP.

 

(Purchaser)

 

 

 

 

 

 

By:

/s/Vandad Fartaj

 

Name:

Vandad Fartaj

 

Title:

Chief Investment Officer

 

Amendment Number One (January 2012)

 

--------------------------------------------------------------------------------
